Citation Nr: 1719120	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-04 220	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 7, 2013 Board of Veterans' Appeals (Board) decision that determined that the movant was not a helpless child for purposes of receiving dependency and indemnity compensation (DIC) benefits.


APPEARANCE AT ORAL ARGUMENT

The Movant


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to June 1954.  He died in September 2007.  The movant is the Veteran's daughter.  

This matter comes before the Board on the motion of movant to find CUE in the Board's August 7, 2013 decision that the movant was not a helpless child.

Oral argument was presented to the Board in March 2017.  A transcript of the proceedings is associated with the record.


FINDINGS OF FACT

1. The August 7, 2013 Board decision finding that the movant was not a helpless child for purposes of DIC benefits was not appealed and is final.

2. The August 7, 2013 Board decision considered the correct facts as of the time of the decision, and correctly applied the statutory and regulatory provisions that existed at the time.


CONCLUSION OF LAW

The August 7, 2013 Board decision finding that the movant was not a helpless child for the purposes of DIC benefits was not clearly and unmistakably erroneous.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.105, 20.1403, 20.1404, 20.1411 (2016); 38 C.F.R. § 3.356 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 7, 2013, the Board issued a decision finding that the present movant was not permanently incapable of self-support prior to the age of 18.  The decision was not appealed to the United States Court of Appeals for Veterans Claims and is final.  Accordingly, that decision will be "accepted as correct in the absence of clear and unmistakable error."  38 C.F.R. § 3.105(a).  A claim of clear and unmistakable error is referred to as a CUE claim.

"CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decisions."  Disabled Am. Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply in CUE cases.  38 C.F.R. § 20.1411(a).  Nor do the duties to assist or notify apply.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001); see also 38 C.F.R. § 1411(c).  

According to the controlling regulation:

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

38 C.F.R. § 20.1403(a).  "If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable."  38 C.F.R. § 20.1403(c).  

A motion for revision of a final Board decision based upon CUE must be pled with specificity setting forth any error of fact or law in the Board decision.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 38 C.F.R. § 20.1404(b).  "The claimant must provide some degree of specificity as to what the alleged error is, and, unless it is that kind of error that, if true, would be CUE on its face, 'persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.'"  Livesay v. Principi, 15 Vet. App. 165, 174 (2001) (en banc) (quoting Fugo, 6 Vet. App. at 44).  

However, an unrepresented movant's CUE motion is to be read sympathetically.  Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  "[A] sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision."  Acciola v. Peake, 22 Vet. App. 320, 326-27 (2008).  Although the Board's "sympathetic reading of the CUE theory may result in clarifying modifications," the Board "may not adjudicate a CUE theory that is wholly distinct from that which is presented."  Canady v. Nicholson, 20 Vet. App. 383, 402 (2006).  

The movant provided oral argument before the undersigned in March 2017.  She maintained that the Board's August 7, 2013 decision constituted CUE because the Board incorrectly determined that she did not have asthma for her whole life.  She also argued the Board committed CUE by omitting a discussion of certain evidence pertaining to her asthma.  

More specifically, the movant testified that VA could not have obtained records from Provident Hospital as it burned down.  The movant also testified that VA could not have received records from Dr. S, as he passed away 25 years ago.  She stated that her current doctor gave a statement that she has had asthma for all her life.  She also stated that she thought VA's denying her benefits was an error.

In the August 2013 decision, the Board considered the movant's testimony that she was entitled to helpless child status.  Consideration was also given to the movant's testimony that she was disabled prior to age 18 "because of asthma and diabetes."  It was further acknowledged that she "was frequently hospitalized and missed many days of school as a child due to her illness."  The Board also considered and discussed (1) the Social Security Administration records pertaining to the movant's asthma, (2) an examination for housebound status that included asthma, (3) an April 2009 statement from a private physician, Dr. P.E., (4) treatment records from Allina Hospital reflecting treatment for asthma, (5) a treatment record from Hennepin County Medical Center for asthma, (6) a statement from the Minnesota Department of Health and Human Services regarding her need for home care, (7) the testimony of the movant regarding her asthma as a child, and (8) the testimony of the movant's daughter regarding the movant's asthma as a child.

The Board held that "[t]here is no clinical evidence in the medical records to support a finding that the appellant was permanently incapable of self-support by reason of mental or physical defect prior to age 18."  The Board credited the movant's testimony that she had asthma and diabetes as a child, but found that it was not shown that "any of the appellant's physical disabilities rendered her permanently incapable of self-support."  The Board found that the movant was not a helpless child before the age of 18.

I. Asthma

As to the movant's first assertion-- that the Board incorrectly held that she did not have asthma as a child--the movant is incorrect.  The Board did not state that she did not have asthma as a child.  In fact, the Board credited the movant's testimony that she had asthma and diabetes as a child.  The Board then correctly looked to the facts discussed above and applied the requirements for a helpless child finding, i.e. that the child be unmarried and either under the age of 18 or have become permanently incapable of self-support before the age of 18.  38 U.S.C.A. § 101(4)(A)(i) & (ii) (West 2002); 38 C.F.R. § 3.356 (2012).  Even crediting the movant and her child's testimony, the Board found that the movant had not demonstrated that her asthma or diabetes rendered her permanently incapable of self-support before the age of 18.  

The movant has not identified any evidence, previously before the Board, that would require the conclusion that her childhood asthma (or diabetes) permanently rendered her incapable of self-support by the time she was 18.  Nor does the Board find upon review that the evidence as of August 2013 clearly and unmistakably required such a finding.  Put simply, a finding of asthma in childhood is not the same as, and does not necessitate, a finding of permanent incapacity in childhood.  As discussed in the August 7, 2013 Board decision, incapacity is determined by applying 38 C.F.R. § 3.356 (2012).  The Board properly applied § 3.356 to the movant's case and determined incapacity did not exist.  This decision was supported by facts such as the movant's Social Security determination and employment history. 

Although the movant may disagree with the Board's 2013 factual determination, "[i]n order for there to be a valid claim of [CUE], . . .  the claimant . . . must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  Clear and unmistakable error has not been shown.

II. Reasons and Bases

The movant also alleged CUE in the Board's "failure" to discuss evidence favorable to her.  No such failure existed.  The Board considered the evidence favorable to the movant, such as her testimony, and the testimony of her daughter, that the movant had asthma that resulted in her missing some school.  The Board also considered several other pieces of evidence, as discussed above.  The movant has not identified specific evidence that was part of the claims folder as of August 7, 2013 that the Board did not discuss or consider.

The movant did testify (as part of her current motion) about missing records from Provident Hospital and Dr. S.  The movant testified that these records were missing and unavailable, because of the destruction of the hospital and death of the doctor, but she implied that they were potentially helpful to her position.

Although "it is true that an incomplete records may ultimately lead to an incorrect determination, . . . an incomplete record . . . is not clearly and unmistakably erroneous."  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  Even if some evidence outside the record may have been relevant, "evidence that was not part of the record at the time of the prior determination may not form the basis of a finding that there was an act of clear and unmistakable error."  Id.  The evidence that the Board relied on was not incorrect, and potential additional unavailable evidence does not render the decision CUE.

More generally, the mere failure to provide reasons and bases cannot constitute CUE unless such a failure was "outcome determinative . . . based on the record that existed at the time."  Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002).  There were no outcome-determinative facts in the record at the time that were not addressed in the Board's prior decision.  Even if the Board did not discuss every piece of evidence, that alone cannot amount to CUE as it would not have been outcome determinative.  

The movant has not shown clear and unmistakable error in the Board's August 7, 2013 decision finding that she was not a helpless child.  As a sympathetic reading of the movant's claims do not reasonably raise grounds beyond those addressed above, the Board may not decide any additional potential grounds for CUE.  The motion for revision based on CUE must be denied.


ORDER

The motion to revise or reverse the August 7, 2013 Board decision finding that the movant was not a helpless child is denied.



                       ____________________________________________
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



